Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

Claims 1-4, 14-20 are rejected under 35 USC 102(a)(1) as being unpatentable over US 2016/0011307.  
 
     As to claims 1 and 14, 2016/0011307, discloses a metamaterial antenna structure (object-detection system 300) comprising: a metamaterial array of unit cells with each unit cell having a reactance control means, the array of metamaterial unit cells configured to radiate a beamform (140A-1 including a blanket upper dielectric layer (144A-1; also, see [0034, 0051, and figs.1 and 8, which show the cells radiate a beamform). 
The cited reference further teaches a distributed feed network of transmission lines/transmission array communicatively coupled to the array of cells wherein signals propagate through the array to the array of cells for dividing a signal received at the input port (the leftmost metamaterial structures 140E-11, 140E-21, 140E-31, 140E-41form a leftmost column controlled by control voltages Vc12 to Vc42, respectively, with metamaterial structures 140E12 to 140E42 forming a second column controlled by control voltages Vc12 to Vc42, metamaterial structures 140E13 to 140E43 forming a third column controlled by voltages Vc13 to Vc43, and metamaterial structures 140E14 to 140E44 forming a fourth (rightmost) column comprise a network of transmission lines); and a transmission array coupled to a first side of the network, the array having a plurality of transmission lines having a plurality of discontinuities positioned along the length of the lines (the metamaterial columns and structures above may assign a subset of a plurality of metamaterial unit cells into a sub-array and adjust a subset of voltage controllers associated with the sub-array to cause the sub-array to transmit a signal having a bandwidth to focus on a target); wherein the signal propagates through the plurality of discontinuities form EM transmissions that radiate onto the metamaterial array of unit cells (see control voltages Vc14 to Vc44 and by coordinating output phases Pout1 to Pout4 so a combined EM wave generated by output signals Sout1-Sout4 is reinforced in a particular desired direction and suppressed in undesired directions so a scan beam B is emitted at the desired angle from a front of array 100 (see [0034, 0051, and figs.1 and 8). 
The cited primary reference also teaches an antenna structure comprising a controller coupled to the reactance control means (hereinafter Feature 15-A), wherein the controller adjusts an effective reactance of the array of cells to form the beamform having adjusted phase (configures the metamaterial unit cells into subarrays (hereinafter Feature 15-B, N.B., Feature 15-A is identical to the feature of the primary reference of an object-detection system 300E including a phase shifting element array 100E having sixteen metamaterial structures 140E-11 to 140E-44, and a control circuit 310E, see paragraph [0050] and figure 8. And Feature 15-B would be easily derived by a person skilled in the art from the disclosure of the primary reference considering that uppermost metamaterial structures 140E-11, 140E-12, 140E-13 and 140E-14 form an upper row, with metamaterial structures 140E-21 to 140E-24 forming a second row, metamaterial structures 140E-31 to 140E-34 forming a third row, and metamaterial structures 140E-41 to 140E-44 forming a lower row, see paragraph [0051]; and figure 8). 

As to claim 2, the cited reference further teaches a distributed feed network of transmission lines/transmission array communicatively coupled to the array of cells wherein signals propagate through the array to the array of cells for dividing a signal received at the input port (the leftmost metamaterial structures 140E-11, 140E-21, 140E-31, 140E-41form a leftmost column controlled by control voltages Vc12 to Vc42, respectively, with metamaterial structures 140E12 to 140E42 forming a second column controlled by control voltages Vc12 to Vc42, metamaterial structures 140E13 to 140E43 forming a third column controlled by voltages Vc13 to Vc43, and metamaterial structures 140E14 to 140E44 forming a fourth (rightmost) column comprise a network of transmission lines); and a transmission array coupled to a first side of the network, the array having a plurality of transmission lines having a plurality of discontinuities positioned along the length of the lines (the metamaterial columns and structures above may assign a subset of a plurality of metamaterial unit cells into a sub-array and adjust a subset of voltage controllers associated with the sub-array to cause the sub-array to transmit a signal having a bandwidth to focus on a target);

As to claim 3, cited art teaches doesn’t expressly teach further wherein the discontinuities are positioned as a function of desired radiation pattern. However, these are obvious modulations and design configurations that an antenna probe feed structure generating an electromagnetic radiation signal that radiates a side of a first dielectric layer proximate a metamaterial layer, would be easily derived by a person skilled in the art from the disclosures of D1 considering a dielectric layer (144A-1) on which the base metal layer (120A) is disposed (see paragraph [0042]; and figures 3-5); and D3 considering that a cavity is fed by a stripline probe (188) (see column 10, line 63 – column 11, line 5; and figure 10). Further, configuration to resonate at radio wave frequency in response to input signal such that the plurality of metamaterial structures respectively generate electromagnetic radiation output signals having the radio wave frequency by way of retransmitting the input signal (see claim 1). Accordingly, it would have been obvious to modify the cited art to position the discontinuities as function of desired radiation pattern as recited for the benefit of optimizing the performance metric as explained above. 
 
As to claim 4, cited art teaches controller adapted to adjust beamform phases and scan field of view (an IAM is adapted to map a first subset of a plurality of metamaterial cells to a location of a target, would be easily derived by a person skilled in the art from the disclosures of D1 considering that leftmost metamaterial structures (140E-11, 140E-21, 140E-31, 140E-41) form a leftmost column controlled by control voltages Vc12 to Vc42 respectively, with metamaterial structures 140E12 to 140E42 forming a second column controlled by control voltages Vc12 to Vc42, metamaterial structures 140E13 to 140E43 forming a third column controlled by voltages Vc13 to Vc43, and metamaterial structures 140E14 to 140E44 forming a fourth (rightmost) column controlled by control voltages Vc14 to Vc44 and by coordinating output phases Pout1 to Pout4 so a combined EM wave generated by output signals Sout1-Sout4 is reinforced in a particular desired direction, and suppressed in undesired directions, whereby the scan beam (B) is emitted at a desired angle from a front of array (100) (see paragraphs [0034], [0051]; and figures 1, 8).

As to claim 15, the cited art teaches the transmission array coupled to the feed network on a first side (top side, see fig.1 and fig.8) wherein the array is coupled to 2nd distributed network on second side of the array (bottom side, see figs. 1 and 8).
As to claim 16, the cited art teaches wherein the array comprises plurality of vias defining the lines of the feed network (see figs. 1 and 8 there are via pathways extending up-down through the transmission lines through the feed array).

As to claim 17, the cited art doesn’t expressly further teaches RF signals comprise frequency modulated continuous wave signals comprising receiver for fmcw signals having mixer to compare transmitted fmcw to received fmcw signals. However, please N.B., fmcw is routine in the antenn art. It would have been obvious to modify the cited art to incorporate fmcw mechanism as part of the receiver for the benefit of comparing signals as desired. 

As to claim 18, the cited art see fig.1 and fig.8 further show substrate and dielectric (any of the insulative layers shown in/around the feed) between the feed and substrate (bottom support layer).

As to claim 19, the cited art further teaches the array of cells is approximately perpendicular to the feed network (requisite degree of “approximately perpendicular” is not specified so any structural cooperative relationship that isn’t exactly parallel suffices; in the instant case, see fig.1 and fig.8 the array and the feed are approximately perpendicular). 

As to claim 20, the cited art further teaches the array of cells is approximately parallel to the feed network (requisite degree of “approximately parallel” is not specified so any structural cooperative relationship that isn’t exactly perpendicular suffices; in the instant case, see fig.1 and fig.8 the array and the feed are approximately parallel). 


Claim Rejections - 35 USC § 103
Claims 5 are rejected under 35 USC 103(a) as being unpatentable over 2016/0011307.
As to claim 5, cited art doesn’t expressly teaches reactance control comprises a varactor and effective reactance includes capacitance. However, a controller configures subarrays by controlling at least one varactor would be easily derived by a person skilled in the art from the disclosure of the cited art considering that a control circuit (310E) is configured to generate phase control voltages V to V that are transmitted to variable capacitors (150E) of each metamaterial structure 140E-11 to 140E-44 (see paragraph [0053]; and figure 8. Therefore, it would be obvious to modify the cited art to include varactor as recited where the reactance includes capacitance in order to modulate the performance metric as desired.  

Claims 6-13 are rejected under 35 USC 103(a) as being unpatentable over 2016/0011307 in view of US 6492949.

As to claim 6, the primary reference 2016/0011307 teaches a feed network coupled to transmission array and comprising phase adjust means (layer proximate the array including variable capacitors (varicaps) 150-1 to 150-4 respectively coupled to metamaterial structures 140-1 to 140-4; an input port (obvious to integrate with the antenna and any vehicle-mounted collision avoidance system (410) formed by object-detection systems (300A) and an adaptive cruise control system 420 so the vehicle-mounted collision avoidance system (410) may be adapted to scan or sweep across target field (F) (see paragraphs [0030], [0034]-[0035], [0040], [0045]; and figures 1, 3, 6).
Alternatively, for the sake of argument, assuming the cited reference does not teach the feed layer, please a feed layer coupled is easily derived by a person skilled in the art from the disclosure of US 6492949 considering a feed circuit layer (see claim 1 of this rerference). The proximate structure is merely a matter of design option from the disclosure of the primary reference considering the dielectric layer (144A-1) on which the base metal layer (120A) is disposed (see paragraph [0042]; and figures 3-5). Accordingly, it would have been obvious to a person skilled in the art to combine the disclosures of the primary reference and US 6492949 to arrive at the antenna structure as recited. 

As to claim 7, 2016/0011307, discloses a metamaterial antenna structure (object-detection system 300) comprising: a metamaterial array of unit cells with each unit cell having a reactance control means, the array of metamaterial unit cells configured to radiate a beamform (140A-1 including a blanket upper dielectric layer (144A-1; also, see [0034, 0051, and figs.1 and 8, which show the cells radiate a beamform). 
The cited reference also teaches a feed layer proximate the array (including variable capacitors (varicaps) 150-1 to 150-4 respectively coupled to metamaterial structures 140-1 to 140-4); an input port (obvious to integrate with the antenna and any vehicle-mounted collision avoidance system (410) formed by object-detection systems (300A) and an adaptive cruise control system 420 so the vehicle-mounted collision avoidance system (410) may be adapted to scan or sweep across target field (F) (see paragraphs [0030], [0034]-[0035], [0040], [0045]; and figures 1, 3, 6).
The cited reference further teaches a distributed feed network of transmission lines/transmission array communicatively coupled to the array of cells and feed network wherein signals propagate through the array to the array of cells for dividing a signal received at the input port (the leftmost metamaterial structures 140E-11, 140E-21, 140E-31, 140E-41form a leftmost column controlled by control voltages Vc12 to Vc42, respectively, with metamaterial structures 140E12 to 140E42 forming a second column controlled by control voltages Vc12 to Vc42, metamaterial structures 140E13 to 140E43 forming a third column controlled by voltages Vc13 to Vc43, and metamaterial structures 140E14 to 140E44 forming a fourth (rightmost) column comprise a network of transmission lines); and a transmission array coupled to a first side of the network, the array having a plurality of transmission lines having a plurality of discontinuities positioned along the length of the lines (the metamaterial columns and structures above may assign a subset of a plurality of metamaterial unit cells into a sub-array and adjust a subset of voltage controllers associated with the sub-array to cause the sub-array to transmit a signal having a bandwidth to focus on a target); wherein the signal propagates through the plurality of discontinuities form EM transmissions that radiate onto the metamaterial array of unit cells (see control voltages Vc14 to Vc44 and by coordinating output phases Pout1 to Pout4 so a combined EM wave generated by output signals Sout1-Sout4 is reinforced in a particular desired direction and suppressed in undesired directions so a scan beam B is emitted at the desired angle from a front of array 100 (see [0034, 0051, and figs.1 and 8). 
The cited primary reference also teaches an antenna structure comprising a controller coupled to the reactance control means (hereinafter Feature 15-A), wherein the controller adjusts an effective reactance of the array of cells to form the beamform having adjusted phase (configures the metamaterial unit cells into subarrays (hereinafter Feature 15-B, N.B., Feature 15-A is identical to the feature of the primary reference of an object-detection system 300E including a phase shifting element array 100E having sixteen metamaterial structures 140E-11 to 140E-44, and a control circuit 310E, see paragraph [0050] and figure 8. And Feature 15-B would be easily derived by a person skilled in the art from the disclosure of the primary reference considering that uppermost metamaterial structures 140E-11, 140E-12, 140E-13 and 140E-14 form an upper row, with metamaterial structures 140E-21 to 140E-24 forming a second row, metamaterial structures 140E-31 to 140E-34 forming a third row, and metamaterial structures 140E-41 to 140E-44 forming a lower row, see paragraph [0051]; and figure 8). 
Alternatively, for the sake of argument, assuming the cited reference does not teach the feed layer, please a feed layer coupled is easily derived by a person skilled in the art from the disclosure of US 6492949 considering a feed circuit layer (see claim 1). The proximate structure is merely a matter of design option from the disclosure of the primary reference considering the dielectric layer (144A-1) on which the base metal layer (120A) is disposed (see paragraph [0042]; and figures 3-5). Accordingly, it would have been obvious to a person skilled in the art to combine the disclosures of the primary reference and US 6492949 to arrive at the antenna structure as recited. 

As to claim 8, the cited art teaches wherein the array of unit cells, array of super elements, and the feed structure are arranged in different layers within the radar system (please N.B., the limitation comprises common design measures regarding the gap, multiple layers, perpendicular arrangement, or parallel arrangement, or a second network coupled to the array, or a plurality of vias, (see the primary reference structures around figs. 1, 6, 8 showing the phase shifting element array (100A) coupled to a control (310A), wherein leftmost metamaterial structures (140E-11, 140E-21, 140E-31, 140E-41) form a leftmost column controlled by control voltages V V c12 to Vc42, respectively, with metamaterial structures 140E12 to 140E42 forming a second column controlled by control voltages Vc12 to Vc42, metamaterial structures 140E13 to 140E43 forming a third column controlled by voltages Vc13 to Vc43, and metamaterial structures 140E14 to 140E44 forming a fourth (rightmost) column controlled by control voltages Vc14 to Vc44 and by coordinating output phases Pout1 to Pout4 so a combined EM wave generated by output signals Sout1-Sout4 is reinforced in a particular desired direction and suppressed in undesired directions so a scan beam B is emitted at the desired angle from a front of array 100 (see [0051, and figs. 6, 8). 

As to claim 9, the cited art teaches transmission array comprises transmission lines having discontinuities positioned along length of the lines (see primary reference the leftmost metamaterial structures 140E-11, 140E-21, 140E-31, 140E-41form a leftmost column controlled by control voltages Vc12 to Vc42, respectively, with metamaterial structures 140E12 to 140E42 forming a second column controlled by control voltages Vc12 to Vc42, metamaterial structures 140E13 to 140E43 forming a third column controlled by voltages Vc13 to Vc43, and metamaterial structures 140E14 to 140E44 forming a fourth (rightmost) column comprise a network of transmission lines); and a transmission array coupled to a first side of the network, the array having a plurality of transmission lines having a plurality of discontinuities positioned along the length of the lines (the metamaterial columns and structures above may assign a subset of a plurality of metamaterial unit cells into a sub-array and adjust a subset of voltage controllers associated with the sub-array to cause the sub-array to transmit a signal having a bandwidth to focus on a target); wherein the signal propagates through the plurality of discontinuities form EM transmissions that radiate onto the metamaterial array of unit cells (see control voltages Vc14 to Vc44 and by coordinating output phases Pout1 to Pout4 so a combined EM wave generated by output signals Sout1-Sout4 is reinforced in a particular desired direction and suppressed in undesired directions so a scan beam B is emitted at the desired angle from a front of array 100 (see [0034, 0051, and figs.1 and 8). 
  As to claim 10, the cited references teaches transmission array further forms EM radiation transmission that radiates onto cells when signal propagates through discontinuities (see primary reference, see control voltages Vc14 to Vc44 and by coordinating output phases Pout1 to Pout4 so a combined EM wave generated by output signals Sout1-Sout4 is reinforced in a particular desired direction and suppressed in undesired directions so a scan beam B is emitted at the desired angle from a front of array 100 (see [0034, 0051, and figs.1 and 8). 

	As to claim 11, the cited references teaches discontinuities are slots in conductive portion of the feed wherein the irises are positioned relative to the slots (see primary reference figs. 1 and 8 showing the slot mechanism and structure). 

As to claim 12, the cited art further teaches transceiver module coupled to feed, and object detection module coupled to transceiver module and adapted to detect object in field of view of radar as function of received signals (see primary reference fig.1 and fig.8 hereinafter Feature 6-A; map a second subset of a plurality of metamaterial cells to a location of the second target (hereinafter Feature 6-B). Feature 6-A is merely a matter of design option from the disclosure of D1 considering scanning or sweeping across target field (F) (see paragraph [0034]; and figure 1). And Feature 6-B would be easily derived by a person skilled in the art from the disclosures of US 2016/0011307 considering that leftmost metamaterial structures (140E-11, 140E-21, 140E-31, 140E-41) form a leftmost column controlled by control voltages V Vc12 to Vc42, respectively, with metamaterial structures 140E12 to 140E42 forming a second column controlled by control voltages Vc12 to Vc42, metamaterial structures 140E13 to 140E43 forming a third column controlled by voltages Vc13 to Vc43, and metamaterial structures 140E14 to 140E44 forming a fourth (rightmost) column controlled by control voltages Vc14 to Vc44 and by coordinating output phases Pout1 to Pout4 so a combined EM wave generated by output signals Sout1-Sout4 is reinforced in a particular desired direction and suppressed in undesired directions so a scan beam B is emitted at the desired angle from a front of array 100 (see [0034, 0051, and figs.1 and 8). 

As to claim 13, the cited art doesn’t expressly teach an AI module to classify the detected object. However, please N.B., AI modules are routine in the feed structure metamaterial art. It would be obvious to incorporate an AI module for the benefit of optimizing classification of detected objects. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646